Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.


I. CONTINUED EXAMINATION UNDER 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022has been entered.



II. RESPONSE TO AMENDMENT
Acknowledgment is made of the amendment filed 02/04/2022, in which:claims 1-2, 5-7, 9-14, 16-18, and 20 are amended; new claim 21 is added; and the rejections of the 

III. CLAIM REJECTIONS - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hill US 20160020047 in view of Zielazek et al. US 20200315254.

Consider claim 1. Hill discloses a detection apparatus (see fig 1 [0012] press button switch with LCD display) comprising: 
a cover ([0012] plastic housing); 
a plurality of touch sensors (fig 3 [0014] four capacitive sensors are shown) configured to output a detection signal based on contact [0052] capacitive sensors determine whether gesture/swipe input is received); and
 a controller (processor) configured to acquire the detection signal ([111] processor deduce intended direction of gesture); 
wherein the controller is configured to detect contact on the cover based on the detection signal ([111] processor deduce intended direction of gesture. Determines direction /swipe direction. 
The processor is able to calculate the intended gesture direction by comparing the amplitude input of all four capacitive sensors); and 


 	wherein the controller is configured to combine the detection signal output over time by each touch sensor from when the contact on the cover starts until the contact on the cover ends [0111] calculate intended gesture based on comparison of amplitude of all four capacitive sensors e.g. left to right, right to left, up to down, or down to up etc. note that as the user swipes right the amplitude of the left sensor decreases over time and the amplitude of the right sensor increases over time while the amplitude of the top and bottom sensors remains similar to each other) to generate a trajectory in a virtual space that has axes corresponding to each touch sensor ([0111] swipe right gesture has a virtual trajectory that is to the right. The touch sensors correspond to XY axis), and determine whether input of a pattern is provided based on the trajectory([0111] based on taking the combined readings of the sensors the processor determines gestures as in  fig 16 and 18 gesture/swipe up down left right)  (see fig 16 which shows various different swipe gestures  and fig  17 which shows a flowchart of the device and how recognized gestures are mapped to different functions.

Although the gestures and swipes can be performed on the device cover, Hill does not explicitly disclose contact on the cover.
Zielazek however discloses contact on the cover (see figs. 8-11 [0030] sensor elements 16A-D comprises conductive areas on a PCB or on inner surface of housing 12 [0033] finger touch is detected at or a few millimeters above the surface of the device. [0041] predefined sequence sliding gesture [0042] see table).
Hill contains a "base" device/method of touch sensitive input device.  Zielazek contains a "comparable" device/method of touch sensitive input device that has been improved in the same way as the claimed invention.  The known "improvement" of Zielazek could have been applied in the same way to the "base" device/method of Hill and the results would have been predictable and resulted in contact on the cover. Furthermore, both Hill and Zielazek use and disclose similar functionality (i.e., sensing touch inputs via capacitive sensors) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Zielazek provide the benefit of allowing a user to make touch inputs without the complexity and expensive cost of a traditional touch display [0004]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Consider claim 2. Hill as modified by Zielazek disclose the detection apparatus of claim 1, wherein the pattern includes a slide input (Hill fig 16 and 18. Zielazek fig 4-11 [0042] see table).
Motivation to combine is similar to motivation of claim 1. 

 detection apparatus of claim 1, wherein as a distance from a position where the cover is contacted to each touch sensor is shorter, each touch sensor is configured to output a larger signal as the detection signal (Hill [0111] If the left capacitive sensor pad amplitude detected is lower than right capacitive sensor pad, and up and down amplitude are similar, then gesture is to the right).

Consider claim 4. Hill as modified by Zielazek disclose the detection apparatus of claim 2, wherein as a distance from a position where the cover is contacted to each touch sensor is shorter, each touch sensor is configured to output a larger signal as the detection signal (Hill [0111] If the left capacitive sensor pad amplitude detected is lower than right capacitive sensor pad, and up and down amplitude are similar, then gesture is to the right).

Consider claim 5. Hill as modified by Zielazek disclose the detection apparatus of claim 1, wherein the  trajectory indicates a combination of a magnitude of the detection signal output by each touch sensor over time (Hill [0111] processor compares amplitude of all four capacitive sensors i.e. using the combined readings of four sensors. If the left capacitive sensor pad amplitude detected is lower than right capacitive sensor pad, and up and down amplitude are similar, then gesture is to the right. In the example of a right swipe as the user moves his finger towards the right the amplitude of the left sensor decreases over time and the amplitude of the right sensor increases over time while the amplitude of the top and bottom sensors remains similar to each other. Thus, the outputs of the touch sensor are over time and are not single discrete amplitude readings. Zielazek [0036-0037] monitor changes in determined location for an object in vicinity of display to recognize user input gestures. Determine when user moves between sensing regions in accordance with one or more set of predefined sequences. Also see [0044] gap of predetermined period between a pair of sequential touches. Also see fig 8-11).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 6. Hill as modified by Zielazek disclose the detection apparatus of claim 2, wherein the trajectory indicates a combination of a magnitude of the detection signal output by each touch sensor over time (Hill [0111] processor compares amplitude of all four capacitive sensors i.e. using the combined readings of four sensors. If the left capacitive sensor pad amplitude detected is lower than right capacitive sensor pad, and up and down amplitude are similar, then gesture is to the right. In the example of a right swipe as the user moves his finger towards the right the amplitude of the left sensor decreases over time and the amplitude of the right sensor increases over time while the amplitude of the top and bottom sensors remains similar to each other. Thus, the outputs of the touch sensor are over time and are not single discrete amplitude readings. Zielazek [0036-0037] monitor changes in determined location for an object in vicinity of display to recognize user input gestures. Determine when user moves between sensing regions in accordance with one or more set of predefined sequences. Also see [0044] gap of predetermined period between a pair of sequential touches. Also see fig 8-11).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 7. Hill as modified by Zielazek disclose the detection apparatus of claim 3, wherein the trajectory indicates a combination of a magnitude of the detection signal output by each touch sensor over time (Hill [0111] processor compares amplitude of all four capacitive sensors i.e. using the combined readings of four sensors. If the left capacitive sensor pad amplitude detected is lower than right capacitive sensor pad, and up and down amplitude are similar, then gesture is to the right. In the example of a right swipe as the user moves his finger towards the right the amplitude of the left sensor decreases over time and the amplitude of the right sensor increases over time while the amplitude of the top and bottom sensors remains similar to each other. Thus, the outputs of the touch sensor are over time and are not single discrete amplitude readings. Zielazek [0036-0037] monitor changes in determined location for an object in vicinity of display to recognize user input gestures. Determine when user moves between sensing regions in accordance with one or more set of predefined sequences. Also see [0044] gap of predetermined period between a pair of sequential touches. Also see fig 8-11).
Motivation to combine is similar to motivation of claim 1. 

Claim 8 is canceled.

 Consider claim 9. Hill as modified by Zielazek and Parivar disclose the detection apparatus of claim 5, wherein the controller determines whether the input of the pattern is provided based on a degree of similarity between the trajectory that is detected and a trajectory acquired in advance that corresponds to a predetermined pattern (see Zielazek [0037] [0041] predefined sequences to seek a match. if there is a match then undertake corresponding action. Note that since the claim does not define the degree of similarity, the degree can be 0-100. 0 being no match and 100 being a match).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 10. Hill as modified by Zielazek and Parivar disclose the detection apparatus of claim 6, wherein the controller determines whether the input of the pattern is provided based on a degree of similarity between the trajectory that is detected and a trajectory acquired in advance that corresponds to a predetermined pattern (see Zielazek [0037] [0041] predefined sequences to seek a match. if there is a match then undertake corresponding action. Note that since the claim does not define the degree of similarity, the degree can be 0-100. 0 being no match and 100 being a match).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 11. Hill as modified by Zielazek and Parivar disclose the detection apparatus of claim 7, wherein the controller determines whether the input of the pattern is provided based on a degree of similarity between the trajectory that is detected and a trajectory acquired in advance that corresponds to a predetermined pattern (see Zielazek [0037] [0041] predefined sequences to seek a match. if there is a match then undertake corresponding action. Note that since the claim does not define the degree of similarity, the degree can be 0-100. 0 being no match and 100 being a match).
Motivation to combine is similar to motivation of claim 1. 


Consider claim 12. Hill as modified by Zielazek disclose the detection apparatus of claim 8, wherein the controller determines whether the input of the pattern is provided based on a degree of similarity between the trajectory that is detected and a trajectory acquired in advance that corresponds to a predetermined pattern (See Zielazek [0037] [0041] predefined sequences to seek a match. if there is a match then undertake corresponding action. Note that since the claim does not define the degree of similarity, the degree can be 0-100. 0 being no match and 100 being a match).
Motivation to combine is similar to motivation of claim 1. 

Claim 13 is rejected for similar reasons to claim 1.
Claim 14 is rejected for similar reasons to claim 2.
Claim 15 is rejected for similar reasons to claim 3.
Claim 16 is rejected for similar reasons to claim 5.

Claim 17 is rejected for similar reasons to claim 1 and a non-transitory computer-readable medium storing a detection program that, when executed by a processor (Hill [0005] processor [0029] software [0047-0048] software programming. [0125][0128] fig 21 processor 760 and computer program product 705 [0135 0137] implemented via hardware or software)

Claim 18 is rejected for similar reasons to claim 2.
Claim 19 is rejected for similar reasons to claim 3.
Claim 20 is rejected for similar reasons to claim 5.

Consider claim 21. Hill as modified by Zielazek disclose the detection apparatus of claim 1, wherein whether the input of the pattern is provided is determined without determining an actual touch location of the contact Hill [0111] based on comparison of amplitude of all four capacitive sensors e.g. left to right, right to left, up to down, or down to up etc. note that as the user swipes right the amplitude of the left sensor decreases over time and the amplitude of the right sensor increases over time while the amplitude of the top and bottom sensors remains similar to each other.





IV. RESPONSE TO ARGUMENTS



Firstly, the Applicant argues (pages 10) that Hill and Zielazek do not disclose detection output over time. The Applicant argues that Hill compares amplitude of input detect by four capacitive sensors without any suggestion of time variance of amplitudes
The Office respectfully disagrees. Hill explicitly discloses detection of swipe gestures. A Swipe gestures involves a user performing a touchdown on a surface with his finger then moving his finger from the touchdown point to another location while maintaining contact on the surface. Thus, given the four capacitive sensors as the users finger moves towards the right (for a right swipe) the amplitude of the right capacitive sensor will increase over time while the left capacitive sensor will decrease over time. Also the top and bottom capacitive sensors amplitudes will be similar. A single reading of the sensors is not sufficient to determine a swipe (see rejection above for details). Thus Hill clearly discloses time variance of amplitudes over time. 
Secondly, the Applicant argues (page 11) that there is no combining the detection signal output over time by each touch sensor to generate a trajectory in a virtual space that has axes corresponding to each touch sensor. The Applicant argues that Hill does not reasonably suggest combining amplitude into a trajectory. 
The Office respectfully disagrees. Hill [0111] explicitly discloses that the combined readings of the four sensors is used in determining the gesture pattern. Also, the trajectory of the pattern is directly determined by the combined readings of the four capacitive sensors. For example, as a user swipes right the amplitude of the left sensor decreases over time and the amplitude of the right sensor increases over time while the amplitude of the top and bottom sensors remains similar to each other. Thus, taking the combined readings of the sensors a virtual trajectory of a right swipe is determined. 




IV. CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170131840 Deichmann et al discloses a touch pressure sensors 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 2/10/2022Primary Examiner, Art Unit 2692